DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, ethyl acetate, ethanol, vitamin E, corn germ oil and perilla oil, vegetable gum, sucrose fatty acid ester and sodium stearoyl lactylate, vitamin c and glucose syrup in the reply filed on October 4 2022 is acknowledged.  Claims 1-11 are pending in the application. Claims 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 4 2022.   Accordingly, claims 1-9 are being examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (CN109305931A).
Applicant Claims
The instant application claims a method of preparing water-soluble lutein ester microcapsules, comprising: mixing marigold flower particles with an extracting solvent, refluxing at 65-85°C; removing the extracting solvent to obtain a crude extract; washing the crude extract with a washing solvent; removing the washing solvent to obtain a crude lutein ester; adding an oil-phase antioxidant and a vegetable oil to the crude lutein ester, mixing and heating at 90-100°C to obtain a lutein ester oil phase; adding a wall material, an emulsifier, a water-phase antioxidant, and a water-phase filler into water, and heating to obtain a water phase; adding the lutein ester oil phase to the water phase under a high-speed shearing, mixing evenly, and homogenizing by a high-pressure homogenizer to obtain a lutein ester emulsion; drying the lutein ester emulsion twice to obtain semi-finished lutein ester microcapsules; and solidifying the semi-finished lutein ester microcapsules to obtain the lutein ester microcapsules.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Jin et al. (wherein a machine translation is utilized and attached) is directed to lutein ester extraction and lutein ester microcapsule preparation method.  Examples 2-3 is directed to the first step which is the preparation of lutein ester.  Taught is weighing marigold flower granules with ethyl acetate and reflux at 80 or 65 °C.  When the extraction is complete, the ethyl acetate is recovered (removed) to obtain a crude extract.  The crude extract is washed with ethanol or an ethanol mixture.  Then the solvent is removed to afford a lutein ester in an amount of 59.5% or 69%.   The second step is the preparation of lutein ester microcapsules.  Example 4 teaches weighting 69% of lutein ester and mixing with vitamin E (antioxidant) and corn germ oil and perilla oil (3:1 ratio).  Example 2 teaches mixing lutein ester with vitamin E and corn germ oil.  Heating at 90 °C (example 2) and a 110 °C oil bath (example 4).  In example 4, modified starch (wall material), acacia (vegetable gum), vitamin C, oligomeric maltose and water were added and dissolved at 80 °C to obtain an aqueous phase.  The lutein ester oil phase and water phase were mixed.  To this an emulsifier (sucrose fatty acid ester: sodium stearoyl lactate: monopalmitate) is added.  Then mixed under high shear and homogenizing under pressure of 45 MPa.  Then dried in to obtain granules which are passed through a sieve to obtain lutein microcapsules.  In example 2 guar gum, cyclodextrin, vitamin C, glucose syrup and water were mixed and dissolved at 60 °C to obtain an aqueous phase.  The aqueous phase and lutein ester oil phase were mixed and then the emulsifier was added.  This was followed by high shear homogenization under pressure of 30 MPA.  The emulsion was dried to obtain granules and sieved to obtain lutein ester microcapsules.  
It is generally taught that the method comprises the following steps:
(1) mixing the lutein ester with the vegetable oil and the oil phase antioxidant to dissolve and uniformly obtain an oil phase.  The wall material, the emulsifier, the water phase antioxidant and the water phase filler are added to water and fully dissolved to obtain the aqueous phase;
(2) the oil phase is slowly added to the aqueous phase under high speed shearing, mixed uniformly and homogenized by a high pressure homogenizer to obtain a lutein ester emulsion;
(3) the homogenized emulsion is subjected to secondary embedding and drying to obtain lutein ester microcapsule particles.    Oil phase dissolution temperature is 70 to 135 °C.  The wall material dissolution temperature is 60 to 85 °C.  The shearing speed is 4000 to 1000 rpm and the pressure is 20 to 60 MPa (page 9).  The drying method has an inlet temperature at 60 to 120 °C and a feed rate of 10 to 90 ml per minute (page 10).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Jin et al. generically teaches the wall material, the emulsifier, the water phase antioxidant and the water phase filler are added to water and fully dissolved to obtain the aqueous phase, Jin et al. does not exemplify such.  While Jin et al. teaches the elected extract solvent, washing solvent, vegetable oil, wall material, emulsifier, water phase antioxidant and water phase filler, Jin et al. does not exemplify a combination of the elected species.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the general method taught in Jin et al. to form the microcapsules.  One skilled in the art would have been motivated to utilize this method as Jin et al. teaches that this is the method in general which can be utilized.
	Regarding the claimed method, Jin et al. exemplifies obtaining a crude lutein ester by extracting from marigold particles in ethyl acetate at reflux which is a temperature falling within the scope claimed followed by removal of the ethyl acetate.  Then the crude material is washed with ethanol at a temperature falling within the scope claimed and then removal of the ethanol to afford a crude lutein ester in a concentration falling within the scope of claim 5.  Jin et al. then teaches a general method which reads on the rest of the claimed method steps.  Jin et al. teaches solidifying as Jin et al. teaches microcapsules via drying of the emulsion.
	Regarding the elected vegetable oil, wall material, emulsifier, water phase antioxidant and water phase filler, Jin et al. exemplifies the elected species in examples 2 and 4. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).

Claims 1-9 rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. as applied to claims 1-5 and 7-9 above and in view of Junyaprasert et al. (Drug Development and Industrial Pharmacy, 2001).
Applicant Claims
	The instant application claims the wall material, the emulsifier, the water-phase antioxidant, the water-phase filler and water is heated 60°C to 85°C to obtain the water phase; the high-speed shearing has a speed of 4000-10000 revolutions per minute, and the homogenizing is conducted under a pressure of 20-60 Mpa; the lutein ester emulsion is dried at 60-120°C at a feed rate of 10 to 90 mL per minute; and the semi-finished lutein ester microcapsules are solidified at -18°C to 120°C for 30 minutes to 24 hours.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Jin et al. are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Jin et al. teaches mixing the same components in the water phase at the same temperature, the same speed of high speed shearing, the same homogenizing pressure, the same drying temperature and feed rate, Jin et al. does not specify a solidifying temperature and time.  However, this deficiency is cured by Junyaprasert et al.
	Junyaprasert et al. is directed to the effect of process variables on the microencapsulation of vitamin A palmitate by gelatin-acacia coacervation.  Taught is drying capsules by a suitable method.  Methods are air drying, hot air at 40 °C and freeze-drying (page 562, right column).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Jin et al. and Junyaprasert et al. and utilize known drying methods in order to dry the microcapsules.  One skilled in the art would have manipulated the length of time of drying in order to obtain dry microcapsules.  Since known methods all utilize temperatures within the claimed range, there is a reasonable expectation of success.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616